The opinion of the Court was by
Shepley J.
The answers of-a trustee are to be regarded as true and conclusive upon all matters of fact stated in them.’ When the trustee sets up rights or draws conclusions arising out of or resulting from the facts stated, such rights or conclusions are necessarily subject to revision. And when he admits, that he holds the property of the principal to a certain amount subject to this process, it must clearly appear from his answers that he has just claims to an equal amount before he can be discharged. Every doubtful statement is to be received as indicative that he could not truly make one, which would relieve the case from doubt.
The trustees in this case do not state that they were entitled to any agreed compensation. Their claims are in the nature of a quantum meruit for services, commissions and risks. It appears that the contract was completed in little more than three months, and the whole business settled at the factory in little more than two months more. One of the trustees left that place in a couple of weeks afterward and shortly after the country. The other does not appear to have been further employed upon the business of the contract except so far as his personal attention might be required about the suit, occasioned by an attachment of a part of the property.
Under all the circumstances exhibited in the answers the Court cannot decide, that it clearly appears, that the trustees were entitled to retain the full amount charged, and they must be adjudged trustees.